Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election with traverse of Invention I, Species G, Subspecies a, claims 1-6 and 8-10, in the reply filed on 20 June 2022 is acknowledged.  The traversal is on the ground(s) that there would be no burden on the Examiner to examine all of the inventions/species.  This is not found persuasive because the basis of restriction set forth in the office action mailed 18 March 2022 is PCT Rule 13.1, which does not require a burden on the Examiner for restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 June 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a first member”, “a second member”, and “a transition member” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 201 01 101 U1.
Regarding claim 1, DE 201 01 101 U1 discloses a cutting tool body comprising: a first member 6 and a second member 3, both the first and second member each having a substantially cylindrical shape, arranged such that a tool body central axis coincides with a central axis of each of the first and the second members, wherein the first member has a tool characteristic of a first magnitude (first outer diameter seen in figure 1), and the second member has the tool characteristic of a second magnitude (second outer diameter seen in figure 1), which is different from the first magnitude; and a transition member (tapered section between members 6 and 3, see figure 1) arranged between the first and second members and connected at a first end to the first member and at a second end to the second member, wherein the tool characteristic in the transition member is of the first magnitude at the first end, and of the second magnitude at the second end, and wherein the transition member includes a transition region between the first and the second ends in which the tool characteristic transforms from the first magnitude to the second magnitude (all as seen in figure 1).
The “wherein the transition member is made by additive manufacturing and the first and second parts are not made by additive manufacturing” limitations in the claims are being treated as product-by-process limitations and as such do not further limit the claims beyond the structural limitations cited in the claims.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 2, DE 201 01 101 U1 discloses further comprising at least one flute (see figures 7-11) and/or one or more cutting edges (see figures 7-11).
Regarding claim 3, DE 201 01 101 U1 discloses wherein the tool characteristic is defined by a tool body diameter.
Regarding claim 4, DE 201 01 101 U1 discloses wherein the tool body diameter is within a range of 3-35 mm (the tool body diameter can be in the range of 1-20 mm for small tools, or 12-100 mm for large tools).
Regarding claim 8, DE 201 01 101 U1 discloses wherein the transformation of the tool characteristic from the first magnitude to the second magnitude is continuous and uniform for at least a part of the tool characteristic (see figure 1).
Regarding claim 10, DE 201 01 101 U1 discloses wherein the tool is selected from one of a drill, an end mill, a reamer, a thread tap, a thread mill, and a countersink cutter (the disclosed tool is an end mill).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DE 201 01 101 U1.
Regarding claim 5, DE 201 01 101 U1 discloses the invention substantially as claimed, except  DE 201 01 101 U1 does not disclose wherein the cross-sectional area of the at least one internal coolant channel is within a range of 0.01-28 mm2.  However, it would have been an obvious matter of design choice to have selected a tool of an appropriate size such that the cross-sectional area of the at least one internal coolant channel is within a range of 0.01-28 mm2, for the purpose of selecting a tool that is the desired size for the cutting to be done and to provide the desired rate of coolant flow for the size of the tool, because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Regarding claim 6, DE 201 01 101 U1 discloses wherein the helix angle of the tool, and therefore the helix angle of the flutes, may be of any angle desired.  DE 201 01 101 U1 does not distinctly disclose wherein the helix angle of any flute is within a range of 0 degrees to 60 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the flute helix angle to be within the desired range, because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, involves only routine skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007)
Regarding claim 9, DE 201 01 101 U1 discloses wherein the first member, the second member and the transition member are made of carbide.  DE 201 01 101 U1 does not distinctly disclose wherein the first member, the second member and the transition member are made of cemented carbide.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the tool from cemented carbide for the purpose of providing the tool with a desired hardness and strength, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        19 July 2022